IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                                    FILED
                                                               November 30, 2007

                                 No. 06-51103                Charles R. Fulbruge III
                                                                     Clerk

DARRELL ARNETT, as Administrator for the Estate of Jenni Arnett and all
others similarly situated,

                                           Plaintiff - Appellant,
v.

SUSAN COMBS, as Comptroller for the State of Texas; STATE OF TEXAS,

                                           Defendants - Appellees.



                Appeal from the United States District Court
                     for the Western District of Texas


Before KING, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:
      This case presents a challenge to the Texas Unclaimed Property Law.
TEX. PROP. CODE ANN. §§ 72.001–75.102 (Vernon 2007).
      The plaintiff-appellant Darrell Arnett brought this class action against the
Texas State Comptroller and the State of Texas, on behalf of himself and others
similarly situated, alleging among other claims that the Comptroller’s practice
of retaining the revenue generated from unclaimed property held by the State
pursuant to its Unclaimed Property Law constitutes a taking without just
compensation in violation of the Fifth and Fourteenth Amendments to the
United States Constitution. As relief, Arnett sought the return of the revenue
generated from the unclaimed property, an injunction prohibiting the State from
                                 No. 06-51103

retaining any future revenue from the unclaimed property, a declaratory
judgment that the Unclaimed Property Law is unconstitutional, an accounting
of the revenue generated, and attorney’s fees.
      The district court dismissed Arnett’s claims for monetary relief on
Eleventh Amendment immunity grounds. The court also denied Arnett’s motion
for class certification. The district court concluded that, as to the claims for
declaratory and injunctive relief, Arnett was not an adequate class
representative and class certification would serve no useful purpose. In a
subsequent order, the court found that Arnett lacked standing to seek
declaratory or injunctive relief and dismissed the remainder of the action.
Arnett appealed.
      We AFFIRM for the reasons stated by the district court in its orders dated
July 26, 2006 and May 16, 2006. See Arnett v. Strayhorn, ___ F. Supp. 2d ___,
2006 WL 4869165 (W.D. Tex. July 26, 2006); Arnett v. Strayhorn, ___ F. Supp.
2d ___, 2006 WL 4869166 (W.D. Tex. May 16, 2006).




                                       2